DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8, line 3 appears to be missing the word “system” after “imaging optical”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (U.S. Patent No. 9729777). Ito teaches a lens apparatus comprising: an imaging optical system; a storage unit configured to store aperture information about the imaging optical system 10; and a transmission unit (inherent, fig. 12, S1 indicates lens communication, col. 9, lines 61-62 teach transmitting the AF operation parameters to the camera body) configured to transmit the aperture information to an imaging apparatus, wherein the aperture information is calculated based on a shape parameter representing a shape of an aperture which defines an outer edge of a light flux passing through the imaging optical system (col. 9, lines 55-59 “Information relating to incident angle range includes  by those three circles.”  Regarding claims 2, 9 and 14, Ito teaches wherein the shape parameter is at least one of a width of the aperture, an area thereof, a changing point of a radius of curvature thereof, and a discrete point of secondary differentiation of a distance from a predetermined position thereof (see col. 16, lines 10-47). For example, at least the width of the aperture is a shape parameter. The applicant is also directed to review col. 18, lines 42-43. Regarding claims 3, 10 and 15, the applicant is directed to review fig. 16 which relates to calculating center and size of the aperture.  The applicant is also directed to review col. 18, lines 42-58.  Regarding claims 4, 11 and 16, the aperture information is information about a distance (square root of (x2 + y2) from a center position ((0,0) in fig. 16) of a diaphragm of the imaging optical system. Regarding claims 5, 12 and 17, the transmission unit transmits the aperture information to the imaging apparatus according to the state of the imaging optical system. This could interpreted as broadly as that the image optical system transmits the information when connected to the camera. Regarding claim 8, fig. 16 depicts acquiring a shape parameter about the imaging optical; and calculating the aperture information based on the shape parameter representing a shape of an aperture which defines an outer edge of a light flux passing through the imaging optical system. The applicant is also directed to review col. 18, lines 42-58.

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive. The applicant argues that Ito does not teach that the aperture information is calculated based on a shape parameter representing a shape of an aperture which defines an outer edge of a light flux passing through the imaging optical system and the shape of the aperture is expressed by positions and sizes of two circles. The examiner respectfully disagrees.  Ito teaches the aperture information is calculated based on a shape parameter representing a shape of an aperture which defines an outer edge of a light flux passing through the imaging optical system. The arc of the plurality of the lens groups is the representation of the outer edge of a light flux passing through the imaging optical system. Ito teaches the shape of the aperture is expressed by positions (centers) and sizes (diameters) of two circles. Fig. 16 depicts 3 circles (which includes 2 circles) and col. 17, discussing fig. 16, teaches determining the regions of the projected pupils (regions inherently have borders/limits which are the outer edges) and that a product of the regions of the projected pupils define the pupil shape.  See col. 17, lines 49-54. In calculating the projected pupils and their respective centers and diameters, the shape of the aperture is expressed by positions (centers) and sizes (diameters) of two circles.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyatani (U.S. Publication No. 2014/0072290) teaches storing lens aperture information for each of the combinations of imaging lenses and the F values.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852